Citation Nr: 1546898	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  14-12 063	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to the Veteran's service- connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied the Veteran's claim.  The Veteran filed a notice of disagreement dated in June 2013, and the RO issued a statement of the case dated in March 2014.  The Veteran submitted a substantive appeal in April 2014.  


FINDING OF FACT

The Veteran's service connected disability, lung cancer residuals, is rated 60 percent disabling; and precludes employment for which he would otherwise be qualified.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Total ratings for compensation based on individual unemployability are payable when service connected disabilities are rated less than total, but prevent gainful employment and meet minimum percentage requirements.  38 C.F.R. § 4.16(a).  

The Veteran's only service connected disability is residuals of lung cancer, currently rated 60 percent disabling.  He was afforded a VA examination in in May 2013.  The examiner indicated that the Veteran has dyspnea after walking one block and walking up stairs due to service-connected lung cancer status post right upper lobectomy and chronic obstructive pulmonary disease (COPD).  The examiner indicated that physical employment would not be practical with the Veteran's respiratory condition, but that there was no service-connected disability which would render the Veteran unable to do sedentary work.  

In December 2013 and January 2014, the Veteran was seen for treatment at VA. The physician stated that the Veteran's dyspnea had grown progressive worsening over the past 3-4 months.  Whereas he could previously climb several flights of stairs without much dyspnea, the Veteran now reported that he is significantly dyspnea and has to stop after 2 flights of stairs.  He was seen as recently as March 2015, and reported ongoing limitation of activities due to shortness of breath that he related to COPD.  

His current schedular rating is based on findings on pulmonary function tests with all limitations being attributed to the service connected disabilities.  

While there is an opinion that the shortness of breath would not preclude sedentary employment, the Veteran's reported post-service work experience has been in phone installation and repair.  He thus does not appear to have experience in sedentary employment.  The Social Security Administration found that the Veteran had not engaged in gainful activity since February 2006, at about the time that his lung cancer was discovered (although he reported on the application for VA benefits that he had last worked in 2003).  

In any event, the evidence is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, TDIU is granted.


ORDER

Entitlement to TDIU is granted.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


